DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1-7, 9-19) in the reply filed on 6/2/2022 is acknowledged.
In an interview with the Examiner on 6/13/2022, attorney Yahua Chen, discussed amending independent claim 1 to incorporate the limitations of dependent claims 4-5. 
Amended claims 1, 3, 13-19, (6/21/22), and previously presented claims 7, 9-12, are pending and under consideration by the Examiner.
Claims 2, 4-6, and 8, have been canceled.

Information Disclosure Statement: 
3.	The information disclosure statement filed on 7/28/2022, has been received and complies with the provisions of 37 CFR §1.97 and §1.98. A signed and dated copy of the PTO-1449 form is attached herewith.
Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

 4.	Claims 1, 3, 7, and 9-19 are allowable.

5.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method for treating Sjogren’s syndrome in a subject in need thereof, wherein the subject is administered with Interleukin-2 (IL-2) at a dose of 3.5 MIU/day or less; and wherein the treatment comprises at least a first course, in which the interleukin-2 is administered to the subject once per day during at least 2 or 3 consecutive days, followed by a maintenance treatment, which consists of an administration of IL-2 once or twice a week, every one or two weeks, or once a month, during a period of at least one month.
Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the method provides an alternative method for treating Sjogren’s syndrome in a subject by administration of a low dose of IL-2, namely a dose of at most 3.5 MIU/day.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646